Order unanimously affirmed without costs. Memorandum: Family Court did not err in denying respondent’s motion to vacate a default disposition of a neglect petition. Respondent’s failure to be present at the fact-finding hearing was willful (see, *951Family Ct Act § 1042; cf., Matter of Kendra M., 175 AD2d 657, 658). The allegations of the petition, resolved against respondent upon his default, were sufficient to support a finding of neglect against respondent. (Appeal from Order of Onondaga County Family Court, Rossi, J.—Vacate Default.) Present— Pine, J. P., Lawton, Wesley, Doerr and Boehm, JJ.